Exhibit 10.7

 

EXECUTION COPY

 

 

SHAREHOLDERS AGREEMENT

 

DATED AS OF OCTOBER 11, 2005

 

By and Among

 

MINTO BUILDERS (FLORIDA), INC.,

 

MINTO HOLDINGS INC.,

 

INLAND AMERICAN REAL ESTATE TRUST, INC.

 

 

AND

 

 

HOLDERS OF COMMON STOCK AND SERIES A PREFERRED STOCK

 

AS LISTED ON SCHEDULE A HERETO

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

1

 

 

 

 

 

ARTICLE II

 

CORPORATE GOVERNANCE

 

3

 

 

 

 

 

Section 2.1.

 

Election of Directors; Number of Directors

 

3

 

 

 

 

 

Section 2.2.

 

Committees

 

4

 

 

 

 

 

Section 2.3.

 

Removal of Directors

 

4

 

 

 

 

 

Section 2.4.

 

Vacancies

 

4

 

 

 

 

 

Section 2.5.

 

Restrictions on Other Agreements

 

4

 

 

 

 

 

ARTICLE III

 

OBLIGATIONS BY THE COMPANY

 

5

 

 

 

 

 

Section 3.1.

 

1031 Exchange

 

5

 

 

 

 

 

Section 3.2.

 

REIT Qualification

 

5

 

 

 

 

 

ARTICLE IV

 

MISCELLANEOUS OBLIGATIONS

 

5

 

 

 

 

 

Section 4.1.

 

Ability to Exercise Rights Under the Purchase Agreement or Subscription
Agreement

 

5

 

 

 

 

 

Section 4.2.

 

Property Opportunities

 

5

 

 

 

 

 

Section 4.3.

 

Net Worth of Minto Holdings

 

6

 

 

 

 

 

Section 4.4.

 

Legends

 

6

 

 

 

 

 

ARTICLE V

 

MISCELLANEOUS

 

6

 

 

 

 

 

Section 5.1.

 

Binding Effect

 

6

 

 

 

 

 

Section 5.2.

 

Recapitalizations, Exchanges Affecting the Common Stock

 

6

 

 

 

 

 

Section 5.3.

 

Amendments

 

6

 

 

 

 

 

Section 5.4.

 

Notices

 

6

 

 

 

 

 

Section 5.5.

 

Applicable Law

 

8

 

 

 

 

 

Section 5.6.

 

Section Headings

 

8

 

 

 

 

 

Section 5.7.

 

Counterparts

 

8

 

 

 

 

 

Section 5.8.

 

Termination

 

8

 

 

 

 

 

Section 5.9.

 

Entire Agreement

 

8

 

 

 

 

 

Section 5.10.

 

Severability of Provisions

 

8

 

 

 

 

 

Section 5.11.

 

Specific Performance

 

8

 

 

 

 

 

Section 5.12.

 

Consent to Jurisdiction

 

8

 

 

 

 

 

Section 5.13.

 

Waiver of Right to Jury Trial

 

9

 

 

 

 

 

Section 5.14.

 

Arbitration

 

9

 

 

 

 

 

Section 5.15.

 

No Conflicting Agreement

 

10

 

i

--------------------------------------------------------------------------------


 

SHAREHOLDERS AGREEMENT

 

This SHAREHOLDERS AGREEMENT (this “Agreement”), dated as of October 11, 2005, is
made and entered into by and among Minto Builders (Florida), Inc., a Florida
corporation (the “Company”), Minto Holdings Inc., a Canadian corporation
incorporated under the laws of Ontario (“Minto Holdings”), Inland American Real
Estate Trust, Inc. (“Inland”), the holders of common stock, par value $1.00 per
share, of the Company (the “Common Stock”), listed on Schedule A hereto (the
“Common Stock Holders”) and the holders of 3.5% Series A redeemable preferred
stock, par value $0.01 per share, of the Company (the “Series A Preferred
Stock”) listed on Schedule A hereto (the “Series A Holders”).  The parties
hereto (other than the Company) and any other person who shall hereafter acquire
shares of Capital Stock (as defined below) or other voting securities of the
Company pursuant to the provisions of and subject to this Agreement or the
Supplemental Shareholders Agreement, dated as of the date hereof, by and among
Inland, the Common Stock Holders and the Series A Holders are sometimes referred
to individually as a “Holder” and collectively as “Holders.”

 

WHEREAS, the Company has entered into a Securities Purchase and Subscription
Agreement, dated as of the date hereof, with Inland and the other parties named
therein (the “Purchase Agreement”) pursuant to which the Company has agreed to
issue and sell in several tranches, and Inland has agreed to purchase, for
$1,276 per share, 920,000 shares of convertible special voting stock, par value
$0.01 per share, of the Company (the “Voting Stock”) for an aggregate purchase
price of $1,173,920,000 (the “Transaction”);

 

WHEREAS, prior to the Transaction, Minto (Delaware), LLC, a Delaware limited
liability company (“Minto Delaware”), owns 23,000 shares of the Common Stock and
207,000 shares of Series A Preferred Stock;

 

WHEREAS, as a result of the Transaction, when fully subscribed, Inland will hold
up to 80% of the voting securities and value of the Company;

 

WHEREAS, the Holders desire to provide herein for certain matters relating to
the corporate governance of the Company and to provide for certain actions to be
undertaken by the Company.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

For all purposes of this Agreement, the following terms shall have the meanings
set forth in this Article I:

 

“1031 Exchange” means the use of the proceeds from the Company’s sales on
July 25, 2005 and August 9, 2005 of its residential rental properties located in
South Florida to purchase replacement properties of approximately $293,000,000
in a manner that qualifies for like-kind-exchange deferral under Section 1031 of
the Code.

 

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Acquisition Agreements” has the meaning specified in the Purchase Agreement.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with the Person specified and with
respect to Inland the term “Affiliate” shall include any member of the Inland
Group.  For purposes of this definition, control of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

“Arbitrated Claim” has the meaning specified in Section 5.14.

 

“Arbitration Answer” has the meaning specified in Section 5.14(c).

 

“Arbitration Claimants” has the meaning specified in Section 5.14(c).

 

“Arbitration Demand” has the meaning specified in Section 5.14(c).

 

“Arbitration Reply” has the meaning specified in Section 5.14(c).

 

“Arbitration Respondents” has the meaning specified in Section 5.14(c).

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means each day other than a Saturday, a Sunday or any other day
on which banking institutions in the State of Illinois or in the Province of
Ontario are authorized or obligated by law or executive order to be closed.

 

“Capital Stock” means the Common Stock, Voting Stock and Series A Preferred
Stock.

 

“Charter” means the Second Amended and Restated Articles of Incorporation of the
Company, as filed with the State of Florida Department of State on October 11,
2005.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Common Stock Holders” has the meaning specified in the introductory paragraph
to this Agreement.

 

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Holder” or “Holders” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Inland” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Inland Group” means The Inland Group, Inc., a Delaware corporation, and any
direct or indirect wholly-owned subsidiary.

 

“Inland Designees” has the meaning specified in Section 2.1(b).

 

“Minto Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation, association, trust,
joint venture, unincorporated organization, limited liability company, joint
stock company, and any government, governmental department or agency or
political subdivision thereof or any other entity.

 

“Property” means any of the residential rental property then owned by the
Company.

 

“Purchase Agreement” has the meaning specified in the Recitals of this
Agreement.

 

“REIT” means a real estate investment trust within the meaning of Section 856 of
the Code.

 

“Series A Designee” has the meaning specified in Section 2.1(b) of this
Agreement.

 

“Series A Holders” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Series A Preferred Stock” has the meaning specified in the introductory
paragraph to this Agreement.

 

“Series C Preferred Stock” means the Series C Junior Redeemable Preferred Stock,
$0.01 par value per share.

 

“Sponsored Entity” means an entity sponsored by Inland Real Estate Investment
Corporation, a Delaware corporation, that is (i) a REIT which is a reporting
company under the Securities Exchange Act of 1934, as amended, that will not
impair the Company’s ability to satisfy the “five or fewer” rule under Sections
856 and 542(a)(2) of the Code or (ii) reasonably approved by the Series A
Holders.

 

“Subscription Agreement” means the Series C Preferred Stock Subscription
Agreement that the Company has entered into dated as of the date hereof.

 

“Transaction” has the meaning specified in the Recitals of this Agreement.

 

“Voting Stock” has the meaning specified in the Recitals this Agreement.

 

ARTICLE II

CORPORATE GOVERNANCE

 

SECTION 2.1.                       Election of Directors; Number of Directors. 
At any annual or special shareholders meeting called for such purpose, and
whenever the shareholders of the Company act by written consent with respect to
the election or removal of directors, each Holder agrees to vote or otherwise
give such Holders’ consent in respect of all shares of Capital Stock of the
Company (whether now or hereafter acquired) owned by such Holder or as to which
such shareholder is entitled to vote, and the Company shall take all necessary
and desirable actions within its control, in order to cause:

 

(a)                                  the authorized number of the directors on
the Board to be established and remain at five (5) directors (unless the Board
decides to increase such number, provided it is approved by the requisite
percentage of the directors);

 

(b)                                 subject to clause (c) below, the election to
the Board of (i) two (2) individuals designated by the Series A Holders (the
“Series A Designees”) and (ii) three (3) individuals designated by Inland (the
“Inland Designees”); and

 

3

--------------------------------------------------------------------------------


 

(c)                                  the Inland Designees not to be removed from
the Board at any time prior to June 30, 2006.

 

Directors shall not be entitled to any compensation from the Company relating to
their service to the Company as director.

 

SECTION 2.2.                       Committees.  To the extent the Board
determines to create a committee of the Board, such as an audit committee, a
compensation committee or an investment committee, then a majority in interest
of the Series A Preferred Stock, voting as a single class, shall be entitled to
appoint at least one Series A Designee to serve on each such committees.

 

SECTION 2.3.                       Removal of Directors.  Except as otherwise
provided in Sections 2.4 hereof, each Holder shall not take, and shall cause its
Affiliates not to take, any action to remove, with or without cause, any
director of the Company; provided, however, that upon the request of any party
hereto to remove a director previously designated for nomination by such party,
the Holders shall vote, and shall cause its Affiliates to vote, all of the
shares of Capital Stock and other voting securities owned by such Holder or such
Affiliates, as the case may be (whether now owned or hereafter acquired), or
which either is entitled to vote, in favor of (i) the removal of such director
and (ii) the election of any replacement director as may be designated by such
party, subject to the provisions of Section 2.1 hereof.  If a majority of the
Series A Preferred Stock is owned, directly or indirectly, by a Person other
than Minto Holdings or an Affiliate of Minto Holdings, then the rights of the
Series A Holders pursuant to Article II hereof shall terminate.

 

SECTION 2.4.                       Vacancies.  In the event a vacancy is created
on the Board by reason of the death, removal (in accordance with Section 2.3
above) or resignation of any of the directors, the party that designated such
director shall, within fifteen (15) days after the date such vacancy first
occurs, designate a nominee to replace such director, and the remaining
directors shall meet within thirty (30) days after the date such vacancy first
occurs for the purpose of electing such nominee to fill such vacancy.  In the
event the remaining directors fail to fill such vacancy or fill such vacancy
otherwise than in accordance with the previous sentence, each of the Holders
hereby agrees to, and to cause its Affiliates to, cause the Company to hold a
special meeting of shareholders and to vote the shares of Capital Stock and
other voting securities owned by such Holder or such Affiliates, as the case may
be (whether now owned or hereafter acquired), or which either is entitled to
vote, at such meeting, in person or by proxy, in favor of removing, if
necessary, any director elected to fill such vacancy otherwise than in
accordance with previous sentence, and filling such vacancy in accordance with
the provisions of Section 2.1 above.  In lieu of holding a special meeting, the
Holders may act to remove and replace directors by written consent; provided,
that prior to taking such action by written consent, all Holders are given not
less than three (3) days prior notice.

 

SECTION 2.5.                       Restrictions on Other Agreements.  No Holder
shall, and each Holder shall cause its Affiliates not to, grant any proxy or
enter into or agree to be bound by any voting trust or voting agreement with
respect to the Capital Stock owned by such Holder nor shall any Holder, and each
Holder shall cause its Affiliates not to, enter into any shareholder agreements
or arrangements of any kind with any Person with respect to the Capital Stock
owned by such Holder on terms inconsistent with the provisions of this Agreement
(whether or not such agreements and arrangements are with other Holders or
holders of Capital Stock that are not parties to this Agreement).

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

OBLIGATIONS BY THE COMPANY

 

SECTION 3.1.                       1031 Exchange.

 

(a)                                  The Company shall not, until the tenth
anniversary hereof, dispose of or enter into any other transaction that would
result in taxable income being recognized by the Company with respect to the
properties acquired by the Company in the 1031 Exchange without the prior
written approval of a majority in interest of the Series A Preferred Stock,
voting as a single class.  This approval will be deemed obtained if the right to
cause a “Partial Liquidation” pursuant to Section 2.04 of the Put/Call Agreement
is exercised provided that the proceeds from such “Partial Liquidation” will be
sufficient to, and used to, purchase 100% of the equity interests of Minto
Delaware or a transferee thereof in accordance with Section 2.01(a), (b) or (c),
Section 2.03 or Section 2.11 of the Put/Call Agreement.

 

(b)                                 The Series A Holder shall have the right to
review and approve all documentation in connection with the closing on any
property in the Company pursuant to the Acquisition Agreements.

 

SECTION 3.2.                       REIT Qualification.  The Company agrees to,
and each of the Holders agrees to use its reasonable best efforts to cause the
Company to:

 

(a)                                  elect and qualify to be taxed as a REIT,
within the meaning of Section 856 of the Code, commencing with its taxable year
ending December 31, 2005; and

 

(b)                                 qualify as a “domestically controlled REIT,”
within the meaning of Section 897(h)(4)(B) of the Code, by no later than
March 31, 2011 and at all times thereafter, continue to qualify as a
“domestically controlled REIT;” and if a change in ownership in Inland causes
the Company not to be able to meet this requirement, each of the Company and
Inland will use its best efforts to effectuate a change in ownership in Inland
such that immediately upon the five (5) year anniversary of such change in
ownership, the Company will qualify as a “domestically controlled REIT” and at
all times thereafter continue to qualify as a “domestically controlled REIT.”

 

ARTICLE IV

MISCELLANEOUS OBLIGATIONS.

 

SECTION 4.1.                       Ability to Exercise Rights Under the Purchase
Agreement or Subscription Agreement.  If Inland does not fund its obligations
under Section 2.4 of the Purchase Agreement, the Company must first exercise its
rights and exhaust its remedies under the Subscription Agreement before
exercising any remedies against Inland; provided, however, that notwithstanding
the foregoing, Inland shall be obligated to fund an aggregate of $1,173,920,000
in the Company by no later than December 31, 2006.  The Company shall redeem all
outstanding shares of Series C Preferred Stock by no later than December 31,
2006.

 

SECTION 4.2.                       Property Opportunities.  Inland shall not be
entitled to acquire, directly or indirectly, (i) any 100% fee interest or
leasehold interest in real property or (ii) any interest in real property
through a co-tenancy arrangement, in either case other than through the Company
until Inland has satisfied its obligations under Section 2.4 of the Purchase
Agreement and unless in compliance with Section 3.2.8 of the Charter, unless the
Board determines in its reasonable discretion not to acquire any such
acquisition opportunity described in clause (i) or (ii) above; provided that
nothing herein shall prohibit Inland from acquiring any interest through a Real
Estate Operating Company as that term is

 

5

--------------------------------------------------------------------------------


 

defined in the Business Management Agreement dated as of August 31, 2005 by and
between Inland and Inland American Business Manager & Advisor, Inc.

 

SECTION 4.3.                       Net Worth of Minto Holdings.  In support of
Minto Holdings’ obligations under Article X of the Purchase Agreement, Minto
Holdings agrees to maintain a net worth (exclusive of any value of Minto
Holdings attributable, directly or indirectly, to Capital Stock or other equity
interests of the Company) of not less than $150 million and agrees to provide to
Inland, within 90 days of the end of each fiscal year, a letter from its
auditors certifying that Minto Holdings has shareholders’ equity as reported in
the consolidated balance sheet of Minto Holdings of no less than $150 million
(exclusive of any value of Minto Holdings attributable, directly or indirectly,
to Capital Stock or other equity interests of the Company).

 

SECTION 4.4.                       Legends.  The parties hereto agree that each
certificate representing any Voting Stock or Series A Preferred Stock shall bear
the following legend until such time as the same is no longer applicable:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF, AND
ARE ENTITLED TO THE BENEFITS SET FORTH IN, A SHAREHOLDERS AGREEMENT, A
SECURITIES PURCHASE AND SUBSCRIPTION AGREEMENT AND A PUT/CALL AGREEMENT, EACH
DATED AS OF OCTOBER 11, 2005, A COPY OF WHICH IS ON FILE AT THE OFFICE OF THE
COMPANY.  THE COMPANY WILL FURNISH A COPY OF EACH SUCH AGREEMENT TO THE RECORD
HOLDER HEREOF WITHOUT CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT ITS
PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.”

 

ARTICLE V

MISCELLANEOUS

 

SECTION 5.1.                       Binding Effect.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legal representatives, successors and assigns.

 

SECTION 5.2.                       Recapitalizations, Exchanges Affecting the
Common Stock.  The provisions of this Agreement shall apply, to the full extent
set forth herein, with respect to the Voting Stock, Common Stock and Series A
Preferred Stock, to any and all shares of Capital Stock or any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for, or in
substitution of the Voting Stock or Series A Preferred Stock, as the case may
be, by reason of a stock dividend, stock split, stock issuance, reverse stock
split, combination, recapitalization, reclassification, merger, consolidation or
otherwise.  Upon the occurrence of any of such events, amounts hereunder shall
be appropriately adjusted.

 

SECTION 5.3.                       Amendments.  This Agreement may be amended
only by a written instrument signed by each of the parties hereto.

 

SECTION 5.4.                       Notices.  All notices or other communications
required or permitted hereunder shall be in writing and shall be deemed given or
delivered: (i) when delivered personally or by commercial messenger; (ii) one
business day following deposit with a recognized overnight courier service,
provided such deposit occurs prior to the deadline imposed by such service for
overnight

 

6

--------------------------------------------------------------------------------


 

delivery; (iii) when transmitted, if sent by facsimile copy, provided
confirmation of receipt is received by sender and such notice is sent by an
additional method provided hereunder, in each case above provided such
communication is addressed to the intended recipient thereof as set forth below:

 

If to the Company, addressed to:

 

Minto Holdings (at the address below) and

Inland (at the address below)

 

If to Minto Delaware, addressed to:

 

c/o Minto Communities, LLC

4400 West Sample Road

Coconut Creek, FL  33073-3450

Attention:  President

 

If to Minto Holdings, addressed to:

 

Minto Holdings, Inc.

Suite 300

427 Laurier Avenue West

Ottawa, Ontario, Canada

KIR 7Y2

Attention:  President

 

with a copy to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, NY  10019

Attention: Larry P. Medvinsky

Facsimile:  (212) 878 8375

 

If to Inland, addressed to:

 

Inland American Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention: Brenda G. Gujral

 

with a copy to:

 

The Inland Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention: Robert H. Baum

 

Shefsky & Froelich Ltd.

111 East Wacker Drive

Suite 2800

Chicago, Illinois 60601

 

7

--------------------------------------------------------------------------------


 

Attention: Michael J. Choate, Esq.

Facsimile:  (312) 275-7554

 

SECTION 5.5.                       Applicable Law.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF ILLINOIS (WITHOUT
GIVING EFFECT TO ANY CONFLICTS OR CHOICE OF LAWS PROVISIONS THAT WOULD CAUSE THE
APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER JURISDICTION).

 

SECTION 5.6.                       Section Headings.  The descriptive headings
of sections and paragraphs of this Agreement are inserted for convenience only,
and do not constitute a part of this Agreement and shall not affect in any way
the meaning or interpretation of this Agreement.

 

SECTION 5.7.                       Counterparts.  This Agreement or any
amendment hereto thereof may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

SECTION 5.8.                       Termination.  This Agreement (other than
Sections 5.11, 5.12, 5.13 and 5.14) shall terminate upon the written consent of
each of the parties hereto.

 

SECTION 5.9.                       Entire Agreement.  This Agreement and the
other writings and agreements referred to herein or delivered pursuant hereto or
contemporaneously herewith which form a part hereof contain the entire
understanding of the parties hereto with respect to its subject matter.  This
Agreement supersedes and renders null and void all prior agreements and
understandings between the parties with respect to the subject matter hereof.

 

SECTION 5.10.                 Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 5.11.                 Specific Performance.  The parties hereto agree
that irreparable harm would occur in the event that any of the agreements and
provisions of this Agreement were not performed fully by the parties hereto in
accordance with their specific terms or conditions or were otherwise breached,
and that money damages are an inadequate remedy for breach of the Agreement
because of the difficulty of ascertaining and quantifying the amount of damage
that will be suffered by the parties hereto in the event that this Agreement is
not performed in accordance with its terms or conditions or is otherwise
breached.  It is accordingly hereby agreed that the parties hereto shall be
entitled to an injunction or injunctions to restrain, enjoin and prevent
breaches of this Agreement by the other parties and to enforce specifically such
terms and provisions of this Agreement in any court of the United States or any
state having jurisdiction, such remedy being in addition to and not in lieu of,
any other rights and remedies to which the other parties are entitled to at law
or in equity.

 

SECTION 5.12.                 Consent to Jurisdiction.   SUBJECT TO THE
PROVISIONS OF SECTION 5.14, EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, AS WELL AS TO THE
JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR
THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, INCLUDING, WITHOUT LIMITATION, ANY
PROCEEDING RELATING TO ANCILLARY

 

8

--------------------------------------------------------------------------------


 

MEASURES IN AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM RELIEF, OR ANY
PROCEEDING TO ENFORCE ANY ARBITRAL DECISION OR AWARD.

 

SECTION 5.13.                 Waiver of Right to Jury Trial.  EACH OF THE
PARTIES HERETO HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR OTHER PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT, ANY OF THE
OTHER TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

SECTION 5.14.                 Arbitration.  All disputes arising out of, in
connection with, or in any way related to this Agreement among the parties to
this Agreement which are not resolved within six (6) months of an Indemnified
Party’s sending of a notice of claim with respect thereto (each an “Arbitrated
Claim”), shall be resolved by binding arbitration, and each party hereto hereby
waives any right it may otherwise have to such a resolution of any Arbitrated
Claim by any means other than arbitration pursuant to this Section 5.14.  As a
minimum set of rules in the arbitration, the parties agree as follows:

 

(a)                                  The place of the arbitration shall be
Chicago, Illinois.  The arbitration must be held in the English language in
accordance with the Streamlined Arbitration Rules and Procedures of JAMS in
effect on the date hereof, except as modified by this Agreement.

 

(b)                                 The arbitration will be held before a single
arbitrator selected by the (i) Inland and (ii) Minto Delaware.  If the
respective parties in interest cannot agree on an arbitrator within fourteen
(14) days of the delivery of an Arbitration Demand (as defined below), JAMS will
appoint such arbitrator.  The arbitrator will be knowledgeable regarding
commercial transactions similar in nature to the transactions contemplated by
this Agreement.

 

(c)                                  Any party or parties initiating arbitration
(the “Arbitration Claimants”) will give to the other party or parties (the
“Arbitration Respondents”) notice of their intention to arbitrate (the
“Arbitration Demand”).  The Arbitration Demand will contain a notice regarding
the nature of the claim.  The Arbitration Respondents will file an answering
statement (the “Arbitration Answer”) within thirty (30) days after the
Arbitration Demand.  The Arbitration Answer will contain a statement setting
forth in reasonable detail the Arbitration Respondents’ responses and defenses
to the Arbitrated Claim.  If the Arbitration Respondents assert a counterclaim,
(i) the Arbitration Respondents shall send it with the Arbitration Answer and
such counterclaim must include a statement setting forth in reasonable detail
the nature of the counterclaim, the amount involved, if any, and the remedy
sought, and (ii) the Arbitration Claimants will file a reply statement (the
“Arbitration Reply”) as soon as is reasonably practicable, but in no event later
than thirty (30) days, after the counterclaim. The Arbitration Reply will
contain a statement setting forth in reasonable detail the Arbitration
Claimants’ responses and defenses to the counterclaim.  If no Arbitration Answer
or Arbitration Reply is given within the stated time, the claim or the
counterclaim will be assumed to be granted.  Failure to file an Arbitration
Answer or Arbitration Reply will not operate to delay the arbitration.

 

(d)                                 Unless the parties to the arbitration agree
otherwise, the arbitrator may order depositions only for good cause and each
party to the Arbitrated Claim may make such document requests and other
discovery (other than depositions) as permitted in accordance with the
Streamlined Arbitration Rules and Procedures of JAMS in effect on the date
hereof.

 

(e)                                  The arbitration hearings will be conducted
over a period not to exceed thirty (30) days commencing as of the date of the
first hearing.  The arbitrator shall make a final decision on the Arbitrated
Claim within thirty (30) days of the final hearing.  The arbitrator may make
such orders with regard to scheduling, allocation of hearing time, or otherwise
as he or she deems appropriate to achieve

 

9

--------------------------------------------------------------------------------


 

compliance with these time limitations.  The parties have included the foregoing
provisions limiting the scope and extent of the arbitration with the intention
of providing for prompt, economic and fair resolution of any dispute submitted
to arbitration.

 

(f)                                    the Arbitration Claimants, on the one
hand, and the Arbitration Respondents, on the other, will, as an initial matter,
equally bear the costs and fees of the arbitration, if applicable, but the
arbitrator shall award such costs in inverse proportion as the Arbitration
Claimants, on the one hand, and the Arbitration Respondents, on the other, may
prevail on the matters resolved by the arbitrator (based on the variance of
their respective proposed Arbitration Demand, Arbitration Answer and/or
Arbitration Reply, as applicable, from the determination of the arbitrator),
which proportionate allocations shall be determined by the arbitrator at the
time the determination of the arbitrator is rendered on the merits of the
matters submitted.

 

(g)                                 The arbitrator shall enter a written award
specifying the basis for his or her decision, including findings of fact and
conclusions of law, the basis for the Damages award and a breakdown of the
Damages awarded, and the basis for any other remedy.  Any party dissatisfied
with the award may invoke the JAMS Optional Arbitration Appeal Procedure (based
on the rules therefor in effect at the time of this Agreement).  Such JAMS
Optional Arbitration Appeal shall be limited to whether there are any erroneous
conclusions of law, or any findings of fact not supported by substantial
evidence.  The appellate arbitral panel may vacate, modify, correct, or affirm
the award in whole or in any part.  The award (as modified, corrected, or
affirmed by the appellate arbitral panel, or if no such JAMS appeal is taken, as
originally rendered by the arbitrator) will be considered as a final and binding
resolution of the disagreement.

 

(h)                                 Any arbitration proceeding will be conducted
on a confidential basis, and any Confidential Information disclosed during any
such proceeding will be kept confidential by the parties to such proceeding and
by the arbitrator.

 

(i)                                     The arbitrator’s discretion to fashion
remedies hereunder will be no broader or narrower than the legal and equitable
remedies available to a court before which such Arbitrated Claim may have been
brought but for this Section 5.14, unless the parties expressly state elsewhere
in this Agreement that parties will be subject to broader or narrower legal and
equitable remedies than would be available under the law governing this
Agreement.

 

(j)                                     The arbitral award will be the exclusive
remedy of the parties for all claims, counterclaims, issues or accountings
presented or pleaded to the arbitrator.  The award will include interest from
the date of the Arbitrated Claim until the award is fully paid, computed at the
then-prevailing U.S. prime rate, plus five percent (5%).  Any additional costs,
fees or expenses incurred in enforcing the arbitral award (or successfully
resisting it) will be borne by the party against which enforcement is sought if
such award is successfully enforced (or borne by the party seeking to enforce
such award if the resisting party successfully resists its enforcement).  Any
party may enforce an arbitral award in any court of competent jurisdiction.

 

SECTION 5.15.                 No Conflicting Agreement.  Neither the Company nor
any Holder will, on or after the date of this Agreement, enter into any
agreement with respect to the shares of Capital Stock beneficially owned or held
of record by it which conflicts with the provisions hereof.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Shareholders Agreement as of
the date first above written.

 

 

MINTO BUILDERS (FLORIDA), INC.

 

 

 

 

 

By:

  /s/ J. Eric McKinney

 

 

  Name:

J. Eric McKinney

 

 

  Title:

Executive Vice President

 

 

 

 

 

By:

  /s/ Peter Goring

 

 

  Name:

Peter Goring

 

 

  Title:

Executive Vice President

 

 

 

MINTO (DELAWARE), LLC

 

 

 

 

 

By:

  /s/ J. Eric McKinney

 

 

  Name:

J. Eric McKinney

 

 

  Title:

Executive Vice President

 

 

 

 

 

By:

  /s/ Peter Goring

 

 

  Name:

Peter Goring

 

 

  Title:

Executive Vice President

 

 

 

MINTO HOLDINGS INC.

 

 

 

 

 

By:

  /s/ J. Eric McKinney

 

 

  Name:

J. Eric McKinney

 

 

  Title:

Executive Vice President

 

 

 

 

 

By:

  /s/ Peter Goring

 

 

  Name:

Peter Goring

 

 

  Title:

Senior Vice President

 

 

 

INLAND AMERICAN REAL ESTATE TRUST, INC.

 

 

 

 

 

By:

  /s/ Brenda Gail Gujral

 

 

  Name:

Brenda Gail Gujral

 

 

  Title:

President

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

HOLDERS OF COMMON STOCK

 

Minto (Delaware), LLC

 

HOLDERS OF SERIES A PREFERRED STOCK

 

Minto (Delaware), LLC

 

--------------------------------------------------------------------------------